Citation Nr: 1217788	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  05-35 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for decreased vision in the left eye, claimed as related to a VA surgical procedures, including keratoplasty and trabeculectomy in August 2003.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran had active duty service from April to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for decreased vision in his left eye due to surgeries performed at VA in August 2003.

This matter was remanded for additional development and adjudication in August 2009 and in February 2011.

The Board has reviewed the Veteran's Virtual VA paperless file, but that file contains no information pertinent to this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its February 2011 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to seek a copy of the consent form signed by the Veteran and authorizing the August 2003 eye surgery.  If the form was unavailable, the AOJ was to request that the VA Medical Center provide the contents of the form it would have provided to the Veteran.  Finally, in the event that any record could not be obtained, the AOJ was to inform the Veteran of this fact.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.

In a February 2011 letter, the AOJ informed the Veteran that his consent form for the August 2003 eye surgery had been requested, and asked him to submit a copy of the form if he had one.  The claims file contains requests for the consent form submitted by the AOJ to the Richmond VA Medical Center in February and April 2011; however, it is unclear from the record whether a response was received.  VA is required to continue efforts to obtain records in Federal custody until they are obtained or it is reasonably certain that they do not exist, or that further efforts would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002).  In any event the Veteran was not advised that the records had not been obtained.  There has not been substantial compliance with the remand instructions in this regard.

In addition, it appears that there may be additional VA medical records.  February 2003 VA medical records reflect eye evaluation, which noted that the Veteran was under consideration for a corneal transplant.  This record also reflects that the Veteran was to undergo his surgery in May 2003, with a pre-operative appointment in April 2003; however, there are no records in the claims file for the period between February and July 2003.  

VA medical records dated in late July 2003 indicate that the Veteran's eye examination was unchanged from previous eye clinic notes, and refer to a history and eye examination that are not in the claims file.  Medical evidence showing the assessment of the Veteran's left eye immediately prior to his August 2003 eye surgery are important because the most recent VA examiner stated that it was not possible to opine as to whether the eye surgery caused additional disability without records created proximate to the surgery. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AOJ should seek a copy of the consent form signed by the Veteran and authorizing the August 2003 eye surgery.  If the form is unavailable, the VA Medical Center should be asked to provide the contents of the form it would have provided to the Veteran.  

Efforts to obtain the record should continue until it is obtained or it is reasonably certain that it does not exist or that further efforts would be futile.

The Veteran should be informed of any record that cannot be obtained.

2.  The AOJ should obtain all records of VA treatment for an eye disability from February 2003 through July 2003.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

3.  If records showing treatment for the time period from February 2003 through July 2003 are obtained, the AOJ should forward the Veteran's claims file, and any additional relevant records, to the VA examiner who provided the December 2009 opinion and the April 2012 opinion addendum, in order to determine whether any additional disability resulted from the keratoplasty and trabeculectomy performed at the Richmond VAMC on August 7, 2003.

The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran incurred additional disability as a result of the keratoplatsy and trabeculectomy performed on August 7, 2003 at the Richmond VAMC.  

If so, the examiner should indicate whether the cause of the disability was an event not reasonably foreseeable (e.g. one not listed in the informed consent signed by the Veteran); carelessness; negligence; lack of proper skill; error in judgment or similar instance of fault of the part of VA.

The examiner should provide reasons for the conclusions reached.

If any requested opinion cannot be provided, the examiner should clearly state the reasons why, including whether there was additional information that would enable such an opinion to be provided or whether this inability was based on the limits of medical knowledge.

If the examiner who provided the previous opinions is unavailable, another qualified medical professional, should review the record and provide the necessary opinions.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



